Citation Nr: 1700924	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation, in excess of 40 percent disabling, for degenerative arthritis of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Massachusetts Veterans Service


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to February 1985 with the United States Navy.  
This appeal comes to the Board of Veterans' Appeals ("Board") from a February 2012 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Boston, Massachusetts (hereinafter Agency of Original Jurisdiction ("AOJ")).

During the course of the increased rating appeal for a lumbar spine disability, the Veteran submitted evidence of unemployability due to service-connected disabilities, including the lumbar spine.  However, the Veteran has additionally made statements to the VA that he is not seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities ("TDIU").  See July 2011 and November 2011 Statements in Support of Claim.  Furthermore, in a letter dated September 2012, the Veteran stated he was enrolled in the VA's vocational rehabilitation program and was expecting to return to college in the future.  Therefore, the Board finds the issue of TDIU is not currently before the Board.  

In February 2016, the Veteran cancelled his request for a travel board hearing.  Therefore, the videoconference hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

Finally, the Board notes this appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  In reviewing the Veteran's electronic file, the Board notes additional medical records were submitted after the file was transferred to the Board.  However, the file includes a written statement from the Veteran and his representative, waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Furthermore, the Board notes the Veteran's Virtual VA folder contains updated treatment records which do not pertain to the Veteran's current appeal for degenerative arthritis of the lumbar spine.  Therefore, this evidence is not pertinent to the Veteran's current appeal.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. §§ 20.800, 20.1304(c).  



FINDINGS OF FACT

1.  Beginning on March 30, 2010 to June 1, 2011, the Veteran was under physician supervision, and on prescribed disability and bedrest, due to his degenerative arthritis of the lumbar spine. 

2.  On and after June 2, 2011, the Veteran's degenerative arthritis of the lumbar spine is not productive of unfavorable ankylosis of the entire spine; unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least at least 6 weeks during the past 12 months.

3.  The Veteran has mild radiculopathy in both lower extremities that is associated with his service-connected degenerative arthritis of the lumbar spine. 


CONCLUSIONS OF LAW

1.  From March 30, 2010 to June 2, 2011, the criteria for an increased disability rating of 60 percent for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.49, 4.7.1a, Diagnostic Code 5243 (2015).

2.  On and after June 2, 2011, the criteria for an increased disability rating higher than 40 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.49, 4.7.1a, Diagnostic Code 5243 (2015).

3.  The criteria have been met for a separate 10 percent rating, but no greater, for radiculopathy of the right lower extremity, associated with the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).  

4.  The criteria have been met for a separate 10 percent rating, but no greater, for radiculopathy of the left lower extremity, associated with the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

For the increased rating issue, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in January 2011 and May 2011.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In addition, the January 2011 and May 2011 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the January 2011 and May 2011 VCAA notice letters advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The January 2011 and May 2011 VCAA letters were fully sufficient.  

Thus, the Veteran has received all required notice in this case for his increased rating claim, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With regard to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims ("Court") and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the respective rating decisions on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, private medical evidence as authorized by the Veteran, and several VA examination reports.  For his part, the Veteran has submitted personal statements, argument from his representative, and private medical evidence.  The Veteran initially requested a travel board hearing, but withdrew his request in February 2016.

The Veteran was also afforded VA examinations in February 2011 and June 2015 in connection with his claim for an increased evaluation for his service-connected lumbar spine disability.  The Board finds that these VA examinations are adequate, as they were predicated on a review of the Veteran's pertinent medical history as well as on an examination and fully address the rating criteria that are relevant to rating the lumbar spine disability in this case.  The examinations also considered functional loss and whether there were incapacitating episodes.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since he was last examined in June 2015.  38 C.F.R. § 3.327(a).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  There has been no allegation otherwise made by the Veteran or his representative in this regard.

Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his increased rating claim for a low back disability in September 2010.  See September 2010 Statement in Support of Claim.  Thus, the relevant temporal focus for the disability in question dates back to September 2009.

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

I.  Increased Rating for the Veteran's Degenerative Arthritis of the Lumbar Spine  

The Veteran's degenerative arthritis of the lumbar spine has been assigned a 40 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc syndrome).  This 40 percent rating has remained in effect since September 23, 2002.  Originally, the RO rated the Veteran's disability as chronic low back pain, with mild radiculopathy, assigning a 40 percent rating under the previous criteria of Diagnostic Code 5295, intervertebral disc syndrome, for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, over the prior 12 months.  38 C.F.R. § 4.71a (2002).  

A lumbar spine disability can be evaluated under multiple diagnostic codes.  In the present case, the Board will rate the Veteran's lumbar spine disability under Diagnostic Code 5243 because intervertebral disc syndrome has been shown by the evidence of record.  Diagnostic Code 5243 also provides the potential for the most favorable rating for the Veteran.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

As noted above, the Veteran filed an increased rating claim for his service-connected lumbar spine disability in September 2010.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his lumbar spine disability has been more severe than at others, and rate it accordingly.  

Intervertebral disc syndrome, (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that from March 30, 2010 to June 1, 2011, the Veteran meets the criteria for a higher 60 percent evaluation, due to his prescribed bedrest.  However, the Board finds that beginning on and after June 2, 2011, the Veteran is not entitled to an increased evaluation in excess of 40 percent for his service-connected lumbar spine disability.  38 C.F.R. § 4.7.

Furthermore, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

		a.  Period from March 30, 2010 through June 1, 2011

The Board finds that from March 30, 2010 through June 1, 2011, the Veteran meets the criteria for a 60 percent disability rating under Diagnostic Code 5243.  Specifically, the Board finds that during this period, the Veteran experienced incapacitating episodes which had a total duration of at least 6 weeks during a 12 month period.  

The evidentiary record reveals the Veteran's physician prescribed bedrest and placed him on "temporary total disability" status due increased symptoms of his lower back pain.  See UMass Memorial Records. First, beginning on March 30, 2010, following an acute period of increased lower back pain, the Veteran's physician placed him on temporary total disability status and advised him to stay home, away from all work activities.  After this brief period of prescribed rest, the Veteran returned to work on April 2, 1010.  However, once the Veteran returned to work, his symptoms worsened.  Following a work-related trip, involving a 15 hour plane flight, the Veteran reported increased symptoms of lower back pain.  See March 2011 and May 2011 Letters from US Immigration and Customs Enforcement.  Treatment notes from UMass Memorial Hospital, show the Veteran was placed on a status of "temporary total disability" by his physician, and excused from work.  See UMass Memorial Records.  The Veteran remained on prescribed rest, and under the care of his physician until June 2, 2010, when he returned to work with "no restrictions."  Therefore, the medical evidence shows the Veteran was under physician care and out of work for 55 days on a disability status.  

Following the Veteran's return to work on June 2, 2010, there is no evidence the Veteran was prescribed any additional bed rest or additional periods of disability.  While the record does include additional notes and restrictions form the Veteran's physicians, these limitations do not indicate the Veteran experienced any further incapacitating episodes, as defined by Diagnostic Code  5243, Note (1).  For example, the Veteran physician recommended that he not be made to sit for long periods of time, as this exacerbates the Veteran's lower back pain.  See UMass Memorial Records, Letter Dated June 6, 2010.  

Furthermore, the medical records indicate the Veteran improved following his 55 days of bed rest.  Notably, the evidentiary record includes two physical examinations conducted by the Veteran's employer in November and December 2010.  See May 2011 Letter from US Immigration and Customs Enforcement, with attached November and December 2010 Independent Medical Evaluation.  The objective evidence from the Veteran's November 2010 physical examination show he was able to walk with a normal gait, without any ataxia, and displayed a good range of motion across his cervical, thoracic, and lumbar spines.  The examiner did not observe any pain, or other limitations with range of motion testing across the Veteran's lumbar spine.  Additionally, it was reported that the Veteran maintained full muscle tone and strength across his bilateral upper and lower extremities.  Following this physical examination, the examiner concluded the Veteran "appears to have recuperated" from his incapacitated period of pain and bedrest, and "demonstrate[d] an essentially normal neurological examination."  

During the December 2010 evaluation, the Veteran reported his pain symptoms had resolved and he was no longer taking any medications.  Additionally, the Veteran reported he had resumed a physically active schedule, including running three miles three times per week without any discomfort.  However, after reviewing an April 2010 magnetic resonance imaging ("MRI") of the Veteran's lumbar spine, the examiner noted that the Veteran had "significant degenerative disc disease" with a symptomatic extruded disc.  Therefore, it was recommended the Veteran avoid any activities that involve heavy lifting, prolonged sitting, and/or prolonged standing.  

Furthermore, as part of his appeal, the Veteran was afforded a VA examination in February 2011.  At this time, the Veteran reported he continued to take some pain medications, but had reduced the number and frequency over the preceding months.  The Veteran stated he is able to control his pain through physical exercise, including walking on a treadmill for two to three miles.  Objective observations of the Veteran from this examination state he walked with a normal, unaided gait.  No paraspinal muscular spasm were observed or elicited during range of motion testing.  Neither the Veteran, nor the medical examiner, made any mention of continuing incapacitating episodes, or any mention that the Veteran's symptoms required continuing bedrest or close physician supervision.  

Therefore, based upon a review of the evidentiary record, the Board finds that the Veteran met the criteria for a higher 60 percent disability rating from March 30, 2010 to June 2, 2011.  Specifically, the Board finds that during this period, the Veteran was under the supervision of his physician, and prescribed bed rest on a temporary total disability status for a total duration of more than six weeks during a 12 month period.  This 12 month period of incapacitating episodes ended on June 2, 2011.  

		b.  Period beginning on and after June 2, 2011

The Board finds that bringing on and after June 2, 2011, the Veteran no longer meets the criteria for a higher 60 percent disability evaluation under Diagnostic Code 5243.  Specifically, the Board finds that on June 2, 2011, one year following his prescribed bedrest and physician supervision, the Veteran no longer experienced incapacitating episodes, as defined by VA regulations, having a total duration of at least 6 weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Therefore, the Board finds the Veteran does not meet the criteria for a higher 60 percent disability rating beginning on and after June 2, 2011.  

The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least six weeks beginning on or after June 2, 2011.  The Board incorporates the above discussion above, regarding the Veteran's improvement following his period of prescribed disability, into this portion of its decision.  Specifically, the Board highlights both the Veteran's subjective reports and those of the medical examiners who all note improvement in the Veteran's pain levels and physical condition.  Following the Veteran's June 2, 2010 recovery and return to work, there is no evidence which suggests the Veteran sustained any continuing incapacitating episodes. 

In addition to the medical examinations discussed above, a review of the Veteran's VA medical records does not reveal any evidence that he required continued bed rest.  In December 2011, the Veteran resumed care through the VA medical system in Boston, Massachusetts.  See Boston VAMC Records.  During this initial physical evaluation, the Veteran reported a history of on-going and chronic back pain, which he "tries to control through exercise and physical therapy."  The Veteran did not report he required any periods of monitored bed rest over the prior six months.  Rather, he reported improvement in his symptoms since returning to work in June 2011.

Subsequent medical records show the Veteran continued to be treated on an out-patient basis, without any evidence of recurring incapacitating episodes.  For example, during a February 2012 orthopedic consultation, the Veteran was advised that his condition could be managed on an out-patient basis, though physical therapy and with medication.  He was specifically advised that he was not a surgical candidate.  A second VA surgical consult was scheduled for April 2012.  During this examination, the veteran was advised that his best treatment options remained a course of physical therapy and pain medications, and that surgery would not alleviate his symptoms. 

In January 2013, the Veteran was discharged from the Boston VAMC rehabilitation program.  The clinical note which accompanied this discharge, reported the Veteran had tried all rehabilitation therapies and had reported only some improvement in his pain levels.  He was thus discharged and directed to continue home exercises and to avoid any high impact activities and those activities which involve the twisting of his spine.  The Veteran's remaining medical records continue to show he was seen on an out-patient basis for complaints of lower back pain.  However, these records make no mention of the Veteran requiring any continuing bed rest due to incapacitating episodes. 

Therefore, with regard to incapacitating episodes, the evidence of record does not show the Veteran to have had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Additionally, as to orthopedic manifestations of the lumbar spine with consideration of functional loss, the evidence of record does not reveal unfavorable ankylosis of the entire spine warranting a higher 100 percent evaluation, or unfavorable ankylosis of the entire thoracolumbar spine warranting a higher 50 percent evaluation.  38 C.F.R. § 4.71a.  In fact, there is no diagnosis of ankylosis at all in the evidence of record.  Range of motion findings, although limited at times, do not reveal unfavorable ankylosis or even favorable ankylosis.

The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the range of motion findings of the lumbar spine throughout the appeal, as well as radiographic images, it is apparent that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union.   

Throughout the Veteran's appeal, he has been examined on numerous occasions and been evaluated with both MRIs and x-rays.  At no point, has any physician observed any signs of joint fixation or bony fusions in the Veteran's lumbar spine.  For example, an August 2012 MRI showed multilevel degenerative changes in the lumbar spine.  See Boston VAMC Records.  This MRI additionally showed evidence of central disc herniation at the L3-L4, L4-L5, and L5-S1 levels and moderate central canal stenosis was observed at the L4-L5 level.  However, there was no evidence of any joint fusions, loss of disc space height, or other signs of ankylosis. Similarly, a February 2013 MRI reported no evidence of joint fusions, loss of disc space height, or other bony abnormalities aside from degenerative changes. 

Furthermore, even when considering the Veteran's complaints of pain and other functional loss factors, the evidence does not show that there is functional loss more nearly approximating ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the February 2011 VA examination found the Veteran to have 80 out of 90 degrees of forward flexion in his thoracolumbar spine.  The Veteran was able to extend to 20 out of 30 degrees.  The VA examiner observed the Veteran was able to tilt to the left to 20 out of 30 degrees, and to the right 30 out of 30 degrees.  The Veteran was able to rotate to the left 30 out of 30 degrees and was able to rotate to the right slightly less and with reports of increase pain with rotation.  The VA examiner additionally observed "tension" within the muscles of the Veteran's lower back when he returned to the erect posture after performing forward flexion.  However, the VA examiner reported of motions of the thoracolumbar spine were repeated "several" times with no change in either the range of motion or in the degree of discomfort. 

Similarly, treatment records from the Boston VAMC do not suggest the Veteran experiences a level of functional loss akin to ankylosis.  For example, during an April 2012 physical examination, the Veteran was observed to walk with a steady gait, although he favored his left side.  He was able to flex forward 40 degrees and extend backwards to 30 degrees.  Side rotation was normal bilaterally, to 30 degrees, and was not observed to be limited by pain or stiffness.  Straight leg raise testing was negative for both the left and right legs.  The VA physician reported the Veteran was able to walk on his heels and toes.  
As part of the Veteran's appeal, a subsequent VA examination was conducted in June 2015.  During this examination, the Veteran was observed to flex forward to 40 out of 90 degrees, and extend to 20 out of 30 degrees.  The VA examiner reported the Veteran completed right lateral flexion to 10 out of 30 degrees, and left lateral flexion to 30 out of 30 degrees.  As for rotation, the Veteran was able to complete right lateral rotation to 10 out of 30 degrees and to 30 out of 30 degrees on the left.  The VA examiner reported that although pain was elicited testing, there was no change in range of motion abilities with repetitive testing. Additionally, during this June 2015 VA examination there was a specific finding of no thoracolumbar spine ankylosis.

With regard to functional loss, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  The Board has considered the competent and credible lay evidence from the Veteran considering functional loss.  The Board observes that the Veteran has complained of "constant" low back pain and spasms on numerous occasions.  See Boston VAMC Records.  He has undergone physical therapy, tried the use of braces, and takes pain medication.  The Veteran reports he is in constant pain, and cannot perform simple tasks like walking for long periods, bending down, or driving.  See November 2015 Letter.  However, on other occasions, the Veteran reports he is able to partake in normal actives.  During a physical examination in June 2012, the Veteran reported he was able to walk and play golf for nine rounds.  The Veteran has also repeatedly stated he is able to exercise regularly, including running and walking on a treadmill up to three times weekly.  

Regardless, the effect of the pain and other factors in the Veteran's lumbar spine is contemplated in the 40 percent rating assigned above for his orthopedic manifestations.  Indeed, the evidence does not show that pain or other factors cause functional loss more closely approximating favorable or unfavorable ankylosis.  The Court has held that pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the Board concludes that an evaluation in excess of 40 percent is not warranted for the Veteran's degenerative arthritis of the lumbar spine beginning on and after June 2, 2011.  38 C.F.R. § 4.3.   

	II.  Separate Ratings for Bilateral Lower Extremity Radiculopathy

As discussed above, the Veteran is already service-connected for neurological manifestations (bilateral lower extremity radiculopathy), associated with his lumbar spine degenerative disc disease.  The Court has held that neurological symptoms of the lumbar spine can warrant separate disability ratings under the diagnostic codes pertinent to rating neurological disorders.  See e.g., Bierman v. Brown, 6 Vet. App. at 129-132 (1994).  Under the current rating criteria for the spine, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine states that VA "should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  See 38 C.F.R. § 4.71a (2015).  

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, and moderately severe incomplete paralysis is warranted for a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.   

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.   

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6. 

In this case, the evidence of record demonstrates mild neurological impairment due to bilateral lower extremity radiculopathy, thereby warranting separate, 10 percent ratings for the right and left lower extremities.  38 C.F.R. § 4.7.  

After a careful review of the medical evidence, the Board finds that the Veteran began experiencing lower extremity neuropathy in June 2010.  Specifically, the Board highlights a note from the Veteran's physician, which states that prolonged sitting will exacerbate his "sciatic" symptoms and increase his right leg pain.  See UMass Treatment Records.  Subsequently, the Veteran sought treatment in December 2011, for increase right and left leg weakness, numbness, and pain.  See Boston VAMC Notes.  Although the Veteran reported right leg weakness, more so than the left, the physician could not detect any objective evidence of motor weakness, aside from the Veteran's tendency towards guarding and favoring.  Sensation was observed to be "intact;" however, the Veteran had diminished reflexes in his left and right legs. 

Subsequent medical records continue to reflect evidence of mild radiculopathy within the Veteran's left and right legs.  For example, in December 2012, the Veteran reported increased pain and numbness within the left leg, described as "pins and needles."  See Boston VAMC Records.  Following a MRI in February 2013, the Veteran's physician concluded his symptoms were associated with the disc herniation and stenosis of his lumbar spine.

Furthermore, radicular symptoms were observed during the Veteran's June 2015 VA examination.  Specifically, the examiner observed the Veteran had "mild" pain, paresthesia, and numbness in his left leg.  A sensory examination revealed the Veteran had "decreased" sensation in his left foot and left ankle.  No objective signs of decreased sensation or diminished reflexes were observed in the Veteran's right leg during this time.  

However, the evidence of record does not reflect higher separate ratings above the 10 percent ratings assigned for the Veteran's bilateral lower extremity radiculopathy.  38 C.F.R. § 4.7.  In other words, the medical and lay evidence of record does not establish manifestations consistent with "moderate" or "moderately severe" or "severe" radiculopathy of the lower extremities.  The Veteran's lay statements and the medical evidence of record document that there was no atrophy, no abnormal muscle tone or bulk, no complete paralysis, no objective weakness, no organic changes, and no foot drop of the lower extremities.  See Boston VAMC Records. 

Moreover, during the Veteran's June 2015 VA examination, the examiner reported the Veteran maintained normal muscle bulk and tone across both his left and right legs.  Only "minimal" findings of peripheral neuropathy were reported in the left leg and none within the right.  All of this evidence weighs heavily against higher 20 percent ratings for radiculopathy of the lower extremities.

With regard to lay evidence, although the Veteran is competent and credible to describe his bilateral lower extremity radiculopathy symptomatology (see Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)), the lay statements of the Veteran generally do not provide a description of symptoms that would be indicative of ratings above 10 percent for each lower extremity.  In addition, his complaints of lower extremity weakness were not objectively confirmed on multiple occasions during both private and VA clinical testing. See Boston VAMC Records. 
In conclusion, separate 10 percent ratings, but no greater, for mild radiculopathy of the right and left lower extremities, associated with the Veteran's lumbar spine disability, are granted.  38 C.F.R. § 4.3.  

	III.  Extra-schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration, for the Veteran's service-connected degenerative arthritis of the lumbar spine with bilateral lower extremity radiculopathy.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's lumbar spine symptomatology is fully addressed by the rating criteria under which his disability is rated.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his lumbar spine and lower extremities, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's lumbar spine disability that would render the schedular criteria inadequate.  There are no additional symptoms of his lumbar spine disability that are not addressed by the Rating Schedule.  In assigning the current 40 percent rating for the lumbar spine, and both 20 percent ratings for the bilateral lower extremity radiculopathy, the Board has considered the factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Although the Veteran's lumbar spine disability interferes with his ability to work, (see e.g., all Statements in Support of Claim), such interference is also contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Because the threshold step of Thun is not met here, and the Veteran's lumbar spine disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected degenerative arthritis of the lumbar spine with bilateral lower extremity radiculopathy under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provisions governing the award of monetary benefits, the Veteran is awarded an increased disability evaluation of 60 percent for degenerative arthritis of the lumbar spine, from March 30, 2010 to June 1, 2011.  

Beginning on and after June 2, 2011, an increased rating greater than 40 percent for degenerative arthritis of the lumbar spine is denied. 

Subject to the provisions governing the award of monetary benefits, a separate increased 10 percent disability rating for radiculopathy of the right lower extremity is granted.  

Subject to the provisions governing the award of monetary benefits, a separate increased 10 percent disability rating for radiculopathy of the left lower extremity is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


